In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-14-00194-CR



                              BENNIE JOHNSON, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                            On Appeal from the 102nd District Court
                                    Bowie County, Texas
                                Trial Court No. 12F0821-102




                        Before Morriss, C.J., Moseley and Carter*, JJ.
                        Memorandum Opinion by Chief Justice Morriss


________________________

*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION
       Bennie Johnson, Jr., appeals his conviction by a jury of aggravated sexual assault. See

TEX. PENAL CODE ANN. § 22.021 (West Supp. 2014). Johnson was sentenced to life imprisonment

and was represented by different appointed counsel at trial and on appeal.

       Johnson’s attorney on appeal has filed a brief which discusses the record and reviews the

trial proceedings in detail. The brief sets out the procedural history and summarizes the evidence

elicited during the course of the proceeding. Counsel has provided a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal, thus

complying with the requirements of Anders v. California. 386 U.S. 738, 743–44 (1967). See In

re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,

813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex.

Crim. App. [Panel Op.] 1978).

       Johnson has filed a pro se response in which he argues (1) that the evidence is insufficient

to support the conviction of aggravated sexual assault and (2) that trial counsel was ineffective (a)

in failing to provide a proper trial strategy, (b) by “opening the door” to extraneous offense

evidence, and (c) by failing to investigate alternative DNA.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire record, as well as Johnson’s pro se brief and the State’s response, and find that no

genuinely arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).




                                                 2
         We affirm the judgment of the trial court.1




                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             October 12, 2015
Date Decided:               October 14, 2015

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             3